Citation Nr: 0005566
Decision Date: 02/11/00	Archive Date: 09/08/00

DOCKET NO. 98-20 268               DATE FEB 11, 2000

On appeal from the Department of Veterans Affairs Regional Office
in New Orleans, Louisiana

THE ISSUES

1. Whether the payment of the veteran's burial expenses should be
allowed as a deduction from the appellant's income.

2. Entitlement to service connection for the cause of the veteran's
death.

REPRESENTATION 

Appellant represented by: The American Legion 

ATTORNEY FOR THE BOARD 

M. L. Kane, Associate Counsel

INTRODUCTION

The veteran had active military service from July 1944 to August
1945. He is deceased, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from decisions of the Department of Veterans Affairs (VA)
Regional Office (RO) in New Orleans, Louisiana. A December 1997
rating decision, in pertinent part, denied entitlement to service
connection for the cause of the veteran's death. The appellant was
notified in January 1998 that she was being awarded death pension
benefits. The RO did not deduct from her income for 1997 amounts
she had paid for the veteran's final expenses, and she disagreed
with that determination.

The appellant's claim for service connection for the cause of the
veteran's death is the subject of the REMAND herein.

FINDINGS OF FACT

1. The veteran died on August 9, 1997.

2. The appellant's claim for death pension benefits was received on
October 9, 1997.

3. The appellant paid the veteran's final burial expenses on
October 6, 1997.

2 -

CONCLUSION OF LAW

The criteria for deduction of the veteran's burial expenses from
the appellant's countable income for death pension purposes have
not been met. 38 U.S.C.A. 501 and 5110(d)(2) (West 1991); 38 C.F.R. 
3.271(a), 3.272(h), and 3.400(c)(3) (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, the appellant is claiming that the payment she made
for the veteran's burial expenses in 1997 should be deducted from
her countable annual income for that year. Although she was awarded
death pension benefits, she claims she is entitled to increased
benefits because the RO erred in not reducing her income by the
amount paid for the veteran's final expenses.

The surviving spouse of a veteran is entitled to receive VA
improved (nonservice- connected) death pension if the veteran had
qualifying service, or, it the time of death, was receiving or
entitled to receive compensation for a service-connected
disability. 38 U.S.C.A. 1541(a) (West 1991); 38 C.F.R. 3.3(b)(4)
(1999). Improved death pension benefits shall be paid at the
maximum annual rate reduced by the amount of annual income received
by the surviving spouse and any dependent children. 38 U.S.C.A. 
1541 (b) and (c) (West 1991); 38 C.F.R.  3.3(b)(4)(iii),
3.23(a)(5), (b), and (d)(5) (1999). In computing income for pension
benefits awarded after January 1, 1979, payments of any kind from
any source are to be counted as income for purposes of determining
eligibility for improved pension unless specifically excluded under
38 C.F.R. 3.272. 38 C.F.R. 3.271(a) (1999).

3 -

Where, as here, burial expenses are paid during the calendar year
in which a veteran has died, they are excluded from countable
annual income during the twelve-month annualization period in which
they were paid or for any twelve-month annualization period which
begins during the calendar year of the veteran's death, whichever
is to the claimant's advantage. 38 C.F.R. 3.272(h) (1999). However,
any such expenses paid subsequent to death but prior to the date of
entitlement to pension are not deductible. Id. In general, pension
benefits may not be authorized for any period prior to the date of
receipt of a new claim. 38 C.F.R. 3.660(b) (1999). Where death
benefits are awarded based on a nonservice-connected death, the
effective date of the award will be the first day of the month in
which the veteran died if the claim is received within 45 days
after the date of death. 38 U.S.C.A. 5110(d)(2) (West 1991); 38
C.F.R. 3.400(c)(3) (1999). Otherwise, date of entitlement will be
date of receipt of claim. Id.

The veteran died on August 9, 1997. The appellant's claim for pens
ion was received on October 9, 1997. She paid the veteran's final
burial expenses on October 6, 1997. Since her claim for death
pension benefits was received more than 45 days following the
veteran's death, the effective date of her entitlement to pension
benefits must be based on the date of receipt of the claim. 38
U.S.C.A. 5110(d)(2) (West 1991); 38 C.F.R. 3.400(c)(3) (1999). The
evidence from the appellant and the funeral home clearly shows that
these expenses were paid on October 6, 1997, and the appellant does
not argue otherwise. Since she paid the veteran's final expenses
subsequent to his death but prior to the date of her entitlement to
pension benefits, such expenses are not deductible from her
countable income. 38 C.F.R. 3.272(h) (1999).

In this case, the appellant's claim lacks legal entitlement under
the applicable laws and regulation. In a case where the law is
dispositive of the claim, the claim should be denied because of
lack of entitlement under the law. Sabonis v. Brown, 6 Vet. App.
426, 430 (1997). Accordingly, the appellant's claim is denied..

4 -

ORDER

The appellant's claim that her payment of the veteran's burial
expenses should be allowed as a deduction from her income is
denied.

REMAND

Additional evidentiary development is warranted prior to appellate
disposition of the appellant's claim for service connection for the
cause of the veteran's death.

The evidence shows that the veteran died in August 1997 due to, or
as a consequence of, sudden coronary occlusion that was due to, or
as a consequence of, arteriosclerotic cardiovascular disease. The
veteran was service-connected for anxiety reaction, which a VA
examiner in 1956 stated was manifested, in part, by cardiac
symptoms. The medical records from the veteran's final period of
hospitalization at Abrom Kaplan Memorial Hospital are not
associated with the claims file. These treatment records may be
relevant to the appellant's claim and are necessary for a fair
adjudication of her claim. Robinette v. Brown, 8 Vet. App. 69
(1995). Therefore, an attempt to obtain these records is warranted.

Accordingly, while the Board regrets the delay, in order to assure
that the evaluation of the appellant's claim is a fully informed
one, the case is REMANDED for the following:

1. Request that the appellant provide a list of the names and
addresses of any medical providers who treated the veteran for his
heart condition and/or his service- connected anxiety reaction.
After securing any necessary releases, request from the sources
listed by

- 5 -

the appellant all records of any treatment. It is particularly
important to obtain the veteran's medical records from Abrom Kaplan
Memorial Hospital from his final period of hospitalization. All
records obtained should be associated with the claims file. If any
request is unsuccessful, advise the appellant that the treatment
records from any medical professional that treated the veteran for
his heart and/or psychiatric disorder are important to her claim.
Advise the appellant that it is her responsibility to submit them.
See 38 C.F.R. 3.159(c) (1999). Allow an appropriate period of time
within which to respond.

2. Thereafter, readjudicate the appellant's claim for service
connection for the cause of the veteran's death. If the benefit
sought on appeal remains denied, provide the appellant and her
representative a supplemental statement of the case, and allow an
appropriate period of time for response.

Thereafter, subject to current appellate procedures, the case
should be returned to the Board for further appellate
consideration, if appropriate. The appellant has the right to
submit additional evidence and argument on the matter or matters
the Board has remanded to the regional office. Kutscherousky v.
West, 12 Vet. App. 369 (1999).

The purpose of this REMAND is to obtain additional medical
information. No inference should be drawn regarding the final
disposition of this claim as a result of this action.

6 -

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1999)
(Historical and. Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

BETTINA S. CALLAWAY 
Member, Board of Veterans' Appeals


